Citation Nr: 0002858	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from January 1949 to 
October 1952.  The record shows that his decorations included 
the Presidential Unit Citation with one star.  It also shows 
that he participated in several campaigns in addition to 
operations against enemy forces in south and central Korea.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1998 decision of the RO, which, in 
part, denied the veteran's claims of service connection for 
bilateral hearing loss and post-traumatic stress disorder 
(PTSD).  The veteran subsequently timely perfected an appeal 
as to these issues.

However, in October 1999, the veteran submitted a withdrawal 
of his appeal as to the claim of service connection for PTSD.  
The appeal as to that issue is therefore withdrawn and the 
only issue currently before the Board on appeal is as listed 
on the previous page.  See 38 C.F.R. §§ 20.202, 20.204 
(1999).

The veteran claims that he is entitled to service connection 
for tinnitus.  However, this issue has not been adjudicated 
by the RO and is thus referred to the RO for initial 
consideration.



FINDING OF FACT

No competent evidence has been presented to show that the 
veteran currently has bilateral hearing disability due to 
disease or injury which was incurred in or aggravated by 
service.




CONCLUSION OF LAW

A well-grounded claim of service connection for bilateral 
hearing loss has not been presented.  38 U.S.C.A. §§  1110, 
1131, 1154, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

A careful review of the veteran's service medical records 
shows that, on entrance examination in January 1949, the 
veteran's ears were reported to be normal and his hearing was 
reported to measure 15/15, bilaterally.  The veteran 
indicated that he had never had running ears.  On discharge 
examination in September 1952, the veteran's ears were 
reported to be clinically normal.  His hearing was reported 
to measure 15/15, bilaterally.  

Received in September 1997 was the veteran's Certificate of 
General Discharge, which revealed that his Military 
Occupational Specialty (MOS) was a mortar gunner.

On a VA audio examination in December 1997, the veteran 
reported that he had had difficulty with hearing, especially 
for the previous four to five years.  He indicated that he 
had had hearing loss in his left ear when he was in service 
in 1951.  He reported that, in 1951, he had sustained a 
concussion from an explosion.  He reported that he had been 
unable to hear for approximately five days and that he had 
had hearing loss in his left ear since that time.  The 
veteran reported that hearing in his right ear had returned 
following the explosion.  He indicated that he had been a 
gunner and had been exposed to mortar fire on many occasions 
as well as grenades and explosives.  He reported that he had 
had significant occupational noise exposure for 15 to 16 
years while using a chain saw to remove trees.  He reported 
that he was a recreational hunter.

The veteran was reported to have bilateral tinnitus that had 
its onset in 1951.  He was reported to have a periodic 
humming sound that had negligible severity and effect on his 
daily life.  The veteran indicated that the noise was 
noticeably loud and seemed to be mid-pitched.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
65
LEFT
50
55
55
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 64 percent in the left ear.

The veteran was diagnosed as having normal hearing in the 
lower and mid frequencies, bilaterally.  In the right ear, he 
was reported to have a mild nerve loss at 2000 Hertz and a 
moderate sensorineural hearing loss for the remaining 
frequencies at 3000 to 8000 Hertz.  In the left ear, the 
veteran was reported to have moderate to severe sensorineural 
hearing loss across the frequency range.  The examiner 
indicated that the veteran reported having hearing loss in 
the left ear at an early age.

During a hearing before the undersigned Member of the Board 
in October 1999, the veteran reported that his current 
bilateral hearing loss and tinnitus were the direct result of 
high noise exposure in service.  He reported that, in 1951, 
he received a concussion from an explosion and was unable to 
hear for several hours as a result of the explosion.  He 
reported that he had had a humming in his ears.  He indicated 
that, as a gunner in service, he had been exposed to mortar 
fire, grenades and other explosives on a continuous basis.  
The veteran reported that he had had people tell him that he 
had had trouble with hearing, but that he had not sought 
treatment or evaluation for it until 1997.  He indicated 
that, following his discharge from service, he had worked for 
10 to 12 years in the tree removal business and had used a 
chain saw.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

The evidence submitted in support of the claim is presumed to 
be true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) 
(1999).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) (1999).  This 
provision does not establish a presumption of service 
connection, but eases the burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
also Caluza, 7 Vet. App. at 507 (holding that 38 C.F.R. § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to well ground a claim).  

The veteran contends, in essence, that he currently has 
bilateral hearing loss due to acoustic trauma in service.  He 
claims that, as a mortar gunner in service, he was exposed to 
mortar fire, grenades and explosives and had lost his hearing 
for several hours after sustaining a concussion from an 
explosion.

However, the service medical records show that, on discharge 
examination in September 1952, the veteran's ears were 
reported to be clinically normal and his hearing measured 
15/15, bilaterally.  There was no report of complaint, 
treatment or diagnosis of a hearing loss disability.

On VA examination in December 1997, the veteran was shown to 
have a current hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 (1999).

The Board is cognizant of the veteran's assertions regarding 
his current bilateral hearing loss disability.  However, he 
has presented no objective evidence of a nexus between any 
currently demonstrated hearing loss disability and a disease 
or injury incurred in or aggravated by service.  Although the 
examiner on VA examination in December 1997 reported that the 
veteran had tinnitus that had its onset in 1951, there was no 
indication that the veteran's bilateral hearing loss 
disability was incurred in or aggravated by service.  The 
service medical records, in fact, reported that the veteran's 
hearing was normal.

Also, there is also no demonstrated continuity of 
symptomatology of bilateral hearing loss since service.  In 
fact, as noted hereinabove, the service medical records 
reported no complaint, treatment or diagnosis of a hearing 
loss disability and the veteran, himself, acknowledged that 
he had not received treatment or evaluation of his ears until 
1997.

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Absent competent medical evidence of linkage to 
service, even considering the precepts of 38 U.S.C.A. § 
1154(b) concerning combat veterans, the veteran's claim of 
service connection for bilateral hearing loss must be denied 
as not well grounded.  Caluza, supra (claim of service 
connection denied as not well grounded when the veteran 
failed to present evidence as to medical causality, even with 
consideration of 38 U.S.C.A. § 1154(b)).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has 
bilateral hearing loss due to disease or injury which was 
incurred in or aggravated by service.

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  








ORDER

Service connection for bilateral hearing loss is denied, as a 
well-grounded claim has not been submitted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

